DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I: Claims 1-8, 10, 13-15, 17, 18 21, and 22 in the reply filed on 10/22/2021 is acknowledged.
Claim 18 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species because Claim 18 depends from nonelected Claim 11, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 3-10, 13, 14, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 2, Claim 2 recites in part “wherein the output circuitry comprises an inverter circuit between the first reference node and the output circuitry.”  It is not possible for the output circuitry to comprise an element that is between its output and itself.  For the purpose of this examination, this limitation will be interpreted in light of Figures 4a and 5a, “wherein the output circuitry comprises an inverter circuit between the first reference node and the output of the output circuitry”.
Claims 3-10, 13, 14, 17, and 21 are rejected for the same reasons as indicated for Claim 2.
Regarding Claim 3, Claim 3 recites “wherein the output of the inverter circuit is coupled to the output circuitry”.  In light of the interpretation for Claim 2 and for the purpose of this examination, this limitation will be interpreted in light of Figures 4a and 5a, “wherein the output of the inverter circuit is coupled to the output of the output circuitry”.
Regarding Claim 21, Claim 21 recites “wherein the output circuitry includes a transistor having two terminals coupled together”.  In light of the circuits illustrated in Figures 4A and 5A, it is unclear which transistor is recited in Claim 21 because there appears to be no transistor with two terminals (gate, drain, and source terminals) . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third reference node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, this limitation will be interpreted as “a third reference node”.
Claim 13 recites the limitation "the third reference node" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, this limitation will be interpreted as “a third reference node”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 8,427,223 B2).
Regarding Claim 1, Kumar et al. teaches in Figure 2 a level shifter device comprising: 
an input node coupled to an input of the level shifter device (input receiving A); 
cross-coupled latch circuitry coupled to the input node and including an output as well as a first transistor and a second transistor that are cross-coupled, wherein a gate of the second transistor is coupled to an input side of the cross-coupled latch circuitry (204, where MP2 is coupled to N1, which is connected to MN1 receiving A); 
a first reference node connected to a gate of the first transistor, the first reference node having a first signal (N2); 
a second reference node connected to the gate of the second transistor (N1); 
output circuitry (206, 208) coupled between the cross-coupled latch circuitry (204) and an output of the device (OUT), wherein the output circuitry sets an output signal to high based only on a rising edge of a second signal on the second reference 
wherein the first signal on the first reference node and the second signal on the second node are inverse to each other as a function of time (where N1 and N2 signals are inverted based on the connections to inverted signals A and AN).  

Regarding Claim 2, Kumar et al. further teaches the device, wherein the output circuitry comprises an inverter circuit (206, 208) between the first reference node (N2) and the output of the output circuitry (OUT).  

Regarding Claim 3, Kumar et al. further teaches the device wherein the output of the inverter circuit (output of 206) is coupled to the output of the output circuitry (206 is coupled to 208) such that rise of the output signal is triggered as a function of a rising edge of the first reference node (where the OUT of 206, 208 is triggered by a rising edge from N2).  

Regarding Claim 4, Kumar et al. further teaches the device, further comprising input circuitry (202, 210) coupled to the input (A) and the first reference node (N2).  

Regarding Claim 5, Kumar et al. further teaches the device, wherein the input circuitry includes an inverter circuit (210).  



Regarding Claim 21, Kumar et al. further teaches the device, wherein the output circuitry includes a transistor (one of the transistors within 206 and 208).

Regarding Claim 22, Kumar et al. further teaches the device wherein the output is set to high based on the rising edge of a signal on the first reference node at first gate delay from the input (inherent delay within 202), and the output is set to low based on the rising edge of a signal on the second reference node at a second gate delay from the input (inherent delay within 202), wherein the first gate delay is equal to the second gate delay (where the delay of MN1 and MN2 are equal).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,427,223 B2) as applied to Claims 7 and 4 above.
Regarding Claim 8, Kumar et al. teaches all the limitations of the present invention in Figure 2, but does not explicitly teach a device wherein an enable signal is supplied to the plurality of transistors to enable a signal on the second reference node.
Kumar et al. further teaches a device in Figure 3, which is an improvement of Figure 2, wherein an enable signal (PB) is supplied to the plurality of transistors to enable a signal on the second reference node (N6, which is equivalent to N1 of Figure 2).  
It would have been obvious to one of ordinary skill in the art to use Figure 3 of Kumar et al. as an improvement to Figure 2 of Kumar et al. for the purpose of having “a more robust implementation which can provide improved matching of pull-up and pull-down propagation delays, and thereby further reduce jitter”, having “less delay”, and having “core transistor devices… employed in an input state”.  Kumar et al.: Col. 8, lines 5-13.

Regarding Claim 13, Kumar et al. teaches all the limitations of the present invention in Figure 2, but does not explicitly teach a device wherein the inverter circuit 
Kumar et al. further teaches a device in Figure 3, which is an improvement of Figure 2, wherein the inverter circuit has a transistor connected to an enable signal (MP5) and being configured to enable operation of the inverter circuit to supply an output to a third reference node (based on PB, which enables 308, where 308 is equivalent to 206 of Figure 2).  
It would have been obvious to one of ordinary skill in the art to use Figure 3 of Kumar et al. as an improvement to Figure 2 of Kumar et al. for the purpose of having “a more robust implementation which can provide improved matching of pull-up and pull-down propagation delays, and thereby further reduce jitter”, having “less delay”, and having “core transistor devices… employed in an input state”.  Kumar et al.: Col. 8, lines 5-13.

Regarding Claim 14, Kumar et al. teaches all the limitations of the present invention in Figure 2, but does not explicitly teach a device further comprising one or more enable circuits each having a gate coupled to an enable signal and connected to enable operation of associated circuitry and/or nodes.  
Kumar et al. further teaches a device in Figure 3, which is an improvement of Figure 2, further comprising one or more enable circuits (MP5, MP6) each having a gate coupled to an enable signal (based on PG) and connected to enable operation of associated circuitry and/or nodes (enables nodes N5 and N6).  


Regarding Claim 17, Kumar et al. teaches all the limitations of the present invention in Figure 2, but does not explicitly teach a device wherein the cross-coupled latch circuitry further includes a third transistor coupled between the first transistor and the input circuitry and a fourth transistor coupled between the second transistor and the input circuitry.  
Kumar et al. further teaches a device in Figure 3, which is an improvement of Figure 2, wherein the cross-coupled latch circuitry further includes a third transistor coupled between the first transistor and the input circuitry (MN6 is coupled between MP4 (equivalent to MP2 of Figure 2) and input circuitry 302) and a fourth transistor coupled between the second transistor and the input circuitry (MN5 is coupled between MP3 (equivalent to MP1 of Figure 2) and input circuitry 302).  
It would have been obvious to one of ordinary skill in the art to use Figure 3 of Kumar et al. as an improvement to Figure 2 of Kumar et al. for the purpose of having “a more robust implementation which can provide improved matching of pull-up and pull-down propagation delays, and thereby further reduce jitter”, having “less delay”, and .

Claims 2, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,427,223 B2), as applied to Claim 1 above, and further in view of Kitamoto et al. (6,605,963).
Regarding Claim 2, Kumar et al. teaches all the limitations of the invention, but does not explicitly disclose wherein the output circuitry comprises an inverter circuit between the first reference node and the output circuitry, as further recited in Claim 10 (see below).  
Kitamoto et al. teaches in Figures 24 and 25, as shown below, that a PMOS transistor is equivalent to an NMOS transistor connected in series with an inverter.

    PNG
    media_image1.png
    782
    563
    media_image1.png
    Greyscale



Regarding Claim 4, Kumar et al. and Kitamoto et al., as a whole, teach all the limitations of the present invention, wherein Kumar et al. further teaches the device, further comprising input circuitry (202, 210) coupled to the input (A) and the first reference node (N2).  

Regarding Claim 10, Kumar et al. and Kitamoto et al., as a whole, teach all the limitations of the present invention, and further teach a device wherein the output circuitry further comprises a transistor pair at the output including a first transistor coupled to the second reference node (the NMOS equivalent transistor which receives the inverter output, as taught by Kitamoto et al.) and a second transistor coupled to the first reference node (208 of Kumar et al.), wherein the transistor pair is electrically connected to set the output signal to high based on the rising edge of the second reference node (based on signal from N2) and sets the output signal to low based on the rising edge of the first reference node (based on the signal from N1).  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,427,223 B2) and Kitamoto et al. (6,605,963). as a whole, as applied to Claim 4 above, and further in view of Applicant’s Admitted Prior Art, Figures 1-3 (AAPA).
Regarding Claim 6, Kumar et al. and Kitamoto et al., as a whole. teach all the limitations of the present invention, but does not explicitly disclose further comprising an enable circuit coupled to an output of the inverter circuit to enable the third reference node and ensuing operation of the output circuitry to transition high as a function of the rising edge of the first reference node.  
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
AAPA teaches in Figure 2 an enable circuit 236 “to enable operation of the level shifting”.  [21].  
It would have been obvious to one of ordinary skill in the art to duplicate the enable transistor 236 of AAPA at both the input of the inverter and the input of the transistor of Kumar et al. and Kitamoto et al., as a whole. wherein the enable circuit coupled to an output of the inverter circuit enables the third reference node and ensuing operation of the output circuitry to transition high as a function of the rising edge of the first reference node, for the purpose of enabling operation for both the inverter and the transistor.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,427,223 B2), as applied to Claim 1 above, and further in view of Kitamoto et al. (6,605,963).

Kitamoto et al. teaches in Figures 24 and 25, that a PMOS transistor is equivalent to an NMOS transistor connected in series with an inverter.
It would have been obvious to one of ordinary skill in the art to use the teachings of Kitamoto et al. to use an NMOS transistor connected in series with an inverter in place of the PMOS transistor taught by Kumar et al., for the purpose of reducing the sub-threshold current.  Kitamoto et al. Col. 31, lines 47-48.
The combination of Kumar et al. and Kitamoto et al., as a whole, further teaches wherein the output is set to high based on the rising edge of a signal on the first reference node at a 4-gate delay from the input (output OUT of Kumar et al. and Kitamoto et al., as a whole, is based on a 4-gate delay from the input A through  (1) a gate of MN1 of Kumar et al., (2) a gate of MP2 of Kumar et al., (3) a gate within inverter 88 of Kitamoto et al., and (4) a gate of 89 of Kitamoto et al.), and the output is set to low based on the rising edge of a signal on the second reference node at a 4-gate delay from the input (output OUT of Kumar et al. and Kitamoto et al., as a whole, is based on a 4-gate delay from the input A through  (1) gate within inverter 210 of Kumar, (2) a gate of MN2 of Kumar et al., (3) a gate of MP1 of Kumar et al., and (4) a gate of 208 of Kumar et al.) 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849